050720.0015 .2V .01286392 .001                                                                                  2001141 . Court .278
               Case 20-01141-5-JNC             United
                                               Doc 18 States  Bankruptcy
                                                       Filed 05/08/20    Court05/08/20 09:56:27
                                                                      Entered                      Page 1 of 2
                                                                                         20-01141-5-JNC
                                             Eastern District of North Carolina Greenville Division

                                                                        IN RE
                                                                      ANTWUAN ANTONIO CHILDS
           2001141                                                    213 WILLIAMS STREET
           LENITA WEBB ARRINGTON
           LAW OFFICE OF LENITA WEBB ARLINGTON                        ROANOKE RAPIDS, NC 27870
           730 ROANOKE AVE, SUITE A-4                                             SSN or Tax I.D. XXX-XX-5070
           ROANOKE RAPIDS, NC 27870




           U.S. Bankruptcy Court
           P.O. Box 791                                               Other Names Used:
           Raleigh, NC 27602                                          Antwuan A. Childs
                                                                      Antwuan Childs




                                                                                  CLAIM NO: - Court - A                     U.S.




                                                     OBJECTION TO CONFIRMATION



           The undersigned Chapter 13 Trustee reports to the Court that the plan of the debtor(s) does not meet the requirements of
           11 USC 1325 in that:

           1.) The Debtor has failed to appear at § 341 Meeting of Creditors and/or
           submit answers to interrogatories in accordance with §§ 341, 343, and
           1325(a)(1), (a)(3) and (a)(7).
           2.) The Debtor has failed to proved copies of his/her most recent tax returns
           in accordance with §§ 521(e)(2)(A)(i), 1325(a)(1); and EDNC LBR 4002-1(a)(1).
           3.) The Debtor has failed to commence timely plan payments in accordance with
           §§ 1325(a)(1) and (a)(6), 1326 (a)(1); and EDNC LBR 4002-1(g)(2).




           Wherefore, the Chapter 13 Trustee objects to confirmation of the Chapter 13 Plan as proposed and requests that
           that the court conduct a hearing on Trustee's objection.




           DATED: May 07, 2020                                             /S/ Joseph A. Bledsoe, III
                                                                           Joseph A. Bledsoe, III
                                                                           Chapter 13 Trustee
                                                                                                               0015
                                   CERTIFICATE
                 Case 20-01141-5-JNC                  OF MAILING
                                     Doc 18 Filed 05/08/20 Entered 05/08/20 09:56:27                  Page 2 of 2
CASE: 2001141        TRUSTEE: 2V                       COURT: 278                                        Page 1 of 1
TASK: 05-06-2020 .01286392.BLB018                      DATED: 05/07/2020
Court                         Served Electronically

Trustee                       Joseph A. Bledsoe, III                       P.O. Box 1618
                                                                           New Bern, NC 28563
Debtor                        ANTWUAN ANTONIO CHILDS                       213 WILLIAMS STREET
                                                                           ROANOKE RAPIDS, NC 27870
799             000002        LENITA WEBB ARRINGTON         LAW OFFICE OF LENITA WEBB ARLINGTON
                              730 ROANOKE AVE, SUITE A-4    ROANOKE RAPIDS, NC 27870
                                                                                        4 NOTICES
         THE ABOVE REFERENCED NOTICE WAS MAILED TO EACH OF THE ABOVE ON 05/07/2020.
         I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
         EXECUTED ON 05/07/2020 BY /S/EPIQ Systems, Inc.

*CM - Indicates notice served via Certified Mail
